Citation Nr: 1735815	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-23 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to September 26, 2013.

2.  Entitlement to an initial rating in excess of 30 percent for peripheral neuropathy of the right lower extremity since September 26, 2013.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1964 to January 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that, in relevant part, denied service connection for peripheral neuropathy of the right lower extremity.  The Veteran's Notice of Disagreement (NOD) was timely received in March 2011.  The RO then issued another rating decision in October 2011 that granted service connection for peripheral neuropathy of the right lower extremity and assigned a 10 percent rating, effective January 12, 2010.  A February 2012 rating decision continued the 10 percent rating for the peripheral neuropathy of the right lower extremity.  The Veteran's NOD for that rating percentage assigned was timely received in March 2012.  The RO issued a Statement of the Case (SOC) in June 2013 and the Veteran's substantive appeal was received in August 2013.

An August 2016 rating decision and September 2016 notification letter informed the Veteran that his rating for the right leg peripheral neuropathy was increased to 30 percent, effective September 26, 2013.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In April 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Additional evidence was received at the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c)(2016).

The Board previously considered this appeal in May 2016, and remanded this issue for further development in order to schedule a VA examination.  That development was completed, and the case returned to the Board for further appellate review.

The Board notes that the TDIU issue was not expressly raised in prior rating decisions, but was reasonably construed as a request for TDIU based on the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for a total disability rating-whether expressly raised by a Veteran or reasonably raised by the record-is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From January 12, 2010, until May 29, 2012, the Veteran's peripheral neuropathy of the right lower extremity more nearly approximated symptoms manifested by mild, incomplete paralysis.

2.  From May 30, 2012, until September 25, 2013, the Veteran's peripheral neuropathy of the right lower extremity more nearly approximated symptoms manifested by moderate, incomplete paralysis.

3.  Since September 26, 2013, the Veteran's peripheral neuropathy of the right lower extremity more nearly approximated symptoms manifested by severe, incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity from January 12, 2010, until May 29, 2012, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2016).

2.  The criteria for a rating of 20 percent, but no higher, for peripheral neuropathy of the right lower extremity from May 30, 2012, until September 25, 2013, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2016).

3.  The criteria for a rating in excess of 30 percent for peripheral neuropathy of the right lower extremity since September 26, 2013, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran contends that his peripheral neuropathy of the right lower extremity is more severe than the current ratings reflect (10 percent prior to September 26, 2013, and in excess of 30 percent thereafter).  See 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8521, 8721. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, a rating is to be made by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.

Diagnostic Code 8521 provides the rating criteria for paralysis of the external popliteal nerve.  A 20 percent rating requires moderate, incomplete paralysis of the external popliteal nerve.  A 30 percent rating requires severe, incomplete paralysis of the external popliteal nerve.  A 40 percent rating requires complete paralysis.  When there is complete paralysis, there is foot drop and a slight droop of the first phalanges of all toes, inability to dorsiflex the foot, extension of proximal phalanges of toes lost; abduction of foot is lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a.  

The Veteran was previously rated under Diagnostic Code 8721 for the period from January 12, 2010, until September 25, 2016.  DC 8721 provides the rating criteria for neuralgia of the external popliteal nerve (common peroneal).  Ratings of 10, 20 and 30 percent are provided for mild, moderate and severe incomplete paralysis of this nerve, respectively.  A 40 percent rating is assigned for complete paralysis; foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild or, at most, the moderate degree.  38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and injury to the skull.  38 C.F.R. § 4.120.

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Period from January 12, 2010, to May 29, 2012

After a full review of the record, and as discussed below, the Board concludes that an initial rating in excess of 10 percent, from January 12, 2010, to May 29, 2012, for peripheral neuropathy of the right lower extremity is not warranted.  

Private treatment records from October 2008 reveal a diagnosis and treatment for peripheral neuropathy of the lower extremities.  These records show that the Veteran's symptoms were also previously treated with pre-fabricated, heat-molded shoe inserts.  A January 2010 treatment record also indicates that according to the private physician, the Veteran's diabetes is the cause of his "distal sensory motor polyneuropathy of the bilateral lower extremities." 

The Veteran received a VA contract examination in August 2010.  He endorsed being previously diagnosed with neuropathy of the right lower extremity.  He told the examiner that he does not have leg pain "after walking distances."  There was no calf pain at rest and he did not feel persistent coldness of the extremities.  Physical examination of the extremities did not reveal atrophic skin changes, ulceration, gangrene, ischemic lamb pam or persistent coldness.  Motor function of the lower extremities was within normal limits.  Sensory examination to pinprick/pain, touch position, vibration and temperature was equally bilaterally intact.  The right lower extremity reflexes revealed normal knee jerk and ankle jerk.  Peripheral nerve involvement was not evident during examination.  The examiner stated, "There is no diagnosis because there is no pathology to render a diagnosis."

Private treatment records from December 2010 indicate mild symptoms of neuropathy were present in the Veteran's right lower extremity based on nerve conduction studies.  

From January 12, 2010, to May 29, 2012, there is no basis for a rating in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the right lower extremity because the evidence of record does not demonstrate symptoms that more nearly approximate moderate, incomplete paralysis.  Application of the DC 8521 rating criteria to the objective evidence of symptoms documented in the record reveals, at most, mild symptoms of peripheral neuropathy based on nerve conduction studies from December 2010.  Furthermore, the August 2010 VA examination did not reveal any objective abnormalities even though the Veteran endorsed numbness and tingling in his right leg. The Board finds it significant that the private examiner characterized the Veteran's condition as mild.  Considering this characterization and the fact that treatment records do not consistently demonstrate objective findings, the Board finds that a rating in excess of 10 percent is not warranted as at no point throughout the period on appeal was the Veteran's peripheral neuropathy of the right lower extremity shown, at most, to have more nearly approximated symptoms of moderate, incomplete paralysis.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his peripheral neuropathy of the right lower extremity.  To the extent the Veteran contends that the peripheral neuropathy of the right lower extremity is more disabling than the currently assigned rating reflects, the Board notes that the Veteran is able to report symptomatology relating to pain because this requires only personal knowledge as it comes through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also acknowledges the Veteran's point of view regarding his statements of worsened symptoms.  He described subjective symptoms of numbness and tingling.  However, to the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiner's findings that were objectively found to be mild symptoms of peripheral neuropathy in the right lower extremity.  During this period of the appeal, competent evidence concerning the nature and extent of the Veteran's disability has been provided by private treatment records as well as the VA examiner and each provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability.  Accordingly, for the period from January 12, 2010, until May 29, 2012, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his peripheral neuropathy of the right lower extremity.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran is diagnosed with peripheral neuropathy of the right lower extremity that is primarily manifested by mild, incomplete paralysis of the external popliteal nerve.  Accordingly, DC 8521 is the most appropriate Code to use.  See Butts v. Brown, 5 Vet. App. 532.  There is no medical or lay evidence of other peripheral neuropathy symptoms that would not result in the pyramiding of other nerve-related Diagnostic Codes.  The Board has considered whether higher ratings are available, but finds that at no time during the pendency of this period of the appeal has the Veteran's peripheral neuropathy disability been shown to result in moderate or severe, incomplete paralysis, or complete paralysis.  From January 12, 2010, until May 29, 2012, the Veteran's symptoms associated with peripheral neuropathy of the right lower extremity are clearly accounted for in the 10 percent rating pursuant to DC 8521.  Thus, other Diagnostic Codes are not for application.

Based on the foregoing, the Board concludes that from January 12, 2010, until May 29, 2012, the Veteran's symptoms of peripheral neuropathy of the right lower extremity have more nearly approximated the criteria for no more than a 10 percent rating.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

from May 30, 2012, to September 25, 2013

After a full review of the record, and as discussed below, the Board concludes that an initial rating of 20 percent, from May 30, 2012, until September 25, 2013, for peripheral neuropathy of the right lower extremity is warranted.  

A private treatment record from May 2012 shows moderately decreased intra-epidermal nerve density with moderate morphologic degenerative changes seen among intra-epidermal nerve fibers.

In January 2013, the Veteran testified at a decision review officer hearing, reporting that when walking downhill his right leg had a slight drag.  He also reported his right leg started to feel tingling and numb when sitting.  The Veteran submitted additional correspondence in February 2013 with regard to the above-mentioned hearing.  Therein, he described an inability to feel the heat below his knees that was blowing from his vehicle's air conditioning system.  He also said that it hurts the heels and soles of his feet when balancing himself thereon.  However, he also said that it is not painful to balance himself when only using his heels. 

On VA examination in February 2013, the Veteran reported numbness and tingling in his toes as well as a progressive reduction in the sensation in his feet since the condition onset.  The Veteran reported that his feet are always cold and that he also has a numbness and burning sensation in his right thigh.  Subjective symptoms of severe paresthesias and/or dysesthesias and numbness in the right lower extremity were also noted.  The neurological examination showed that strength testing and deep tendon reflexes were all normal, but light touch/monofilament sensation was decreased at the knee/thigh, ankle/lower leg, and foot/toes.  Muscle atrophy was not present and there were no trophic changes.  His cold sensation was also decreased.  His position sense was normal.  There were no other pertinent physical findings complications, conditions, signs, and/or symptoms related to the peripheral neuropathy of the right lower extremity.  Overall, the examiner noted mild, incomplete paralysis of the sciatic and femoral nerves.  The examiner found that the Veteran's peripheral neuropathy affected his ability to work due to difficulty with prolonged walking and standing.

From May 30, 2012, until September 25, 2013, there is no basis for a rating in excess of 20 percent for the Veteran's service-connected peripheral neuropathy of the right lower extremity because the evidence of record does not demonstrate symptoms that more nearly approximate severe, incomplete paralysis.  Application of the DC 8521 rating criteria to the objective evidence of symptoms documented in the record reveals, at most, moderate symptoms of peripheral neuropathy based on nerve conduction studies from May 2012.  The February 2013 VA examination revealed objective abnormalities of decreased cold sensation and decreased light tough/monofilament sensation was decreased at the knee/thigh, ankle/lower leg, and foot/toes.  However, strength testing and deep tendon reflexes were all normal and there was no muscle atrophy or trophic changes.  While the Veteran reported a progressive reduction in the sensation in his feet since the condition onset, to include severe paresthesias and/or dysesthesias and numbness, overall, the VA examiner found only mild, incomplete paralysis of the sciatic and femoral nerves.  The Board finds it significant that the examiners after reviewing the record and examining the Veteran characterized the condition as mild and moderate.  Considering these characterizations and the fact that treatment records do not consistently demonstrate objective findings the Board finds that a rating in excess of 20 percent is not warranted as at no point throughout the period on appeal was the Veteran's peripheral neuropathy of the right lower extremity shown, at most, to have more nearly approximated symptoms of severe, incomplete paralysis.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his peripheral neuropathy of the right lower extremity.  To the extent the Veteran contends that the peripheral neuropathy of the right lower extremity is more disabling than the currently assigned rating reflects, the Board notes that the Veteran is able to report symptomatology relating to pain because this requires only personal knowledge as it comes through his senses.  See Layno, 6 Vet. App. at 470.  The Board also acknowledges the Veteran's point of view regarding his statements of worsened symptoms.  During this period, he described his symptoms as severe numbness and tingling with decreased light touch and cold sensation.  However, to the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiner's findings that objectively found moderate symptoms of peripheral neuropathy in the right lower extremity.  During this period of the appeal, competent evidence concerning the nature and extent of the Veteran's disability was provided by private treatment records as well as the VA examiner and each provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability.  Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his peripheral neuropathy of the right lower extremity.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran is diagnosed with peripheral neuropathy of the right lower extremity that is primarily manifested by moderate, incomplete paralysis of the external popliteal nerve.  Accordingly, DC 8521 is the most appropriate Code to use.  See Butts v. Brown, 5 Vet. App. 532.  There is no medical or lay evidence of other peripheral neuropathy symptoms that would not result in the pyramiding of other nerve-related Diagnostic Codes.  The Board has considered whether higher ratings are available, but finds that at no time during the pendency of this period of the appeal has the Veteran's peripheral neuropathy disability been shown to result in moderate or severe, incomplete paralysis, or complete paralysis.  From May 30, 2012, until September 25, 2013, the Veteran's symptoms associated with peripheral neuropathy of the right lower extremity are clearly accounted for in the 20 percent rating pursuant to DC 8521.  Thus, other Diagnostic Codes are not for application.

Based on the foregoing, the Board concludes that from May 30, 2012, until September 25, 2013, the Veteran's symptoms of peripheral neuropathy of the right lower extremity have more nearly approximated the criteria for no more than a 20 percent rating.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

since September 26, 2013

After a full review of the record, and as discussed below, the Board concludes that an initial rating in excess of 30 percent since September 26, 2013, for peripheral neuropathy of the right lower extremity is not warranted.  

Private treatment records from September 2013 reveal significantly reduced epidermal nerve fiber density consistent with small fiber neuropathy for the Veteran's right calf.  The private medical report noted "a marked reduction or loss of nerve fibers crossing the basement membrane into the epidermis in each of the five tissue sections examined from each side."  The final assessment from the nerve biopsy showed "significant nerve loss in the epidermis consistent with moderate peripheral neuropathy associated with diabetes."

On VA examination in May 2014, the Veteran endorsed mild paresthesias and/or dysesthesias, but no numbness or pain.  Neurological examination revealed all normal strength and deep tendon reflexes.  His light touch/monofilament sensation was decreased for the right ankle/lower leg and foot/toes.  Position, vibration, and cold sensation were not tested.  There was no muscle atrophy or trophic changes.  The examiner found mild, incomplete paralysis of the right sciatic nerve.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to peripheral neuropathy of the right lower extremity.  The examined commented that the impact of the diabetic peripheral neuropathy on the Veteran's ability to work consisted of "difficulty walking for long."

At the April 2016 Board hearing, the Veteran testified that after 10 to 15 steps of walking he starts stumbling and his feet drag.  He reported that when sitting in the car he has to use his arms to lift his leg up and out of the car in order to exit the vehicle.  He also said he could not feel hot or cold temperatures on his legs.  He endorsed a burning sensation in his feet occurs when lying horizontal in bed.  He also reported losing sensation from his foot to halfway up his knee when sitting.

On VA examination in June 2016, the Veteran continued to endorse increased severity of peripheral neuropathy symptoms in his right leg, to include swelling, decreased sensation, and weakness.  The Veteran described mild intermittent pain, moderate symptoms of paresthesias and/or dysesthesias, and mild symptoms of numbness in the right lower extremity.  Muscle strength testing did not reveal any abnormalities.  Reflex examination showed normal reflexes for all areas except for hypoactive deep tendon reflexes in the right ankle.  Sensory examination revealed decreased sensation for light touch in the right foot/toes, and normal findings for all other areas tested.  Other sensory findings reported by the examiner included decreased light touch and pinprick for all of the Veteran's toes and the dorsum anterior of both feet.  There were no trophic changes.  The Veteran's gait was normal.  The examiner reported that the Veteran had incomplete paralysis in the external, internal, and posterior popliteal nerves of the right lower extremity, but did not indicate the level of severity.  The examiner found that the Veteran's peripheral neuropathy did not affect his ability to work.  The examiner opined that these findings are consistent with a diagnosis of severe chronic mixed sensorimotor polyneuropathy affecting bilateral lower extremities progression compared to previous nerve conduction studies of 2003 and 2010.

VA treatment records from July 2016 indicate the Veteran endorsed a history of persistent burning pain and numbness in his feet.  He said that symptoms were worse in the evening and that the numbness occurs on the bottom of his feet.  He complained of mild balance issues, but did not use any assistive devices for mobility.  Physical examination revealed normal muscle strength, but there was atrophy present in the extensor digitorum brevis.  Ankle jerks were hypoactive and knee jerks were normal.  Other findings included a normal position sense and reduced vibration sense.  The final impression showed that findings were consistent with a diagnosis of severe chronic mixed sensorimotor polyneuropathy affecting the bilateral lower extremities progression.

A November 2016 Disability Benefits Questionnaire (DBQ) was completed by the Veteran's private physician.  At this time, the Veteran endorsed progressive numbness and pain due to neuropathy in his right lower extremity.  He indicated that he has severe symptoms of constant pain, paresthesias and/or dysesthesias, and numbness, as well as decreased vibration and cold sensation in his right lower extremity attributable to peripheral neuropathy.  The physician noted that the Veteran has right lower extremity diabetic peripheral neuropathy, but did not indicate which nerve or its severity.  The doctor mentioned that EMG studies from July 2016 showed abnormal results for the right lower extremity.  He further remarked that the Veteran's right peroneal nerve "showed no response on recent EMG suggesting complete damage."  The physician also reported that the Veteran is unable to perform any and all job functions due to the severity of his peripheral neuropathy symptoms.  

The Veteran received another VA examination in February 2017.  The Veteran continued to endorse worsened symptoms of peripheral neuropathy in the right lower extremity, to include numbness and tingling.  Symptoms attributable to the peripheral neuropathy in the right lower extremity included severe constant pain, paresthesias and/or dysesthesias, and numbness.  Muscle strength testing was normal.  There was no muscle atrophy.  Reflex and sensory examinations also revealed normal testing for light touch.  Trophic changes attributable to peripheral neuropathy included no characteristic hair on the lower ankles and toes.  The Veteran's skin was noted as smooth and shiny from the ankles to the toes.  The Veteran was found to have an antalgic gait due to lack of sensation in his legs and feet.  The examiner indicated that the Veteran had severe, incomplete paralysis of the external popliteal, musculocutaneous, and anterior tibial nerves.  The Veteran did not use any assistive devices as a normal mode of locomotion.  The examiner noted that EMG studies from July 2016 showed "severe chronic mixed sensorimotor polyneuropathy affecting bilateral lower extremities progression compared to previous NCV in 2003 and 2010."  The examiner commented that the Veteran is unable to perform any and all job functions due to polyneuropathy.  He further remarked that the Veteran has moderate peripheral neuropathy in the lower extremities.

Since September 26, 2013, there is no basis for a rating in excess of 30 percent for the Veteran's service-connected peripheral neuropathy of the right lower extremity because the evidence of record does not demonstrate symptoms that more nearly approximate complete paralysis, to include symptoms of foot drop and slight drooping of the first phalanges of all toes, an inability to dorsiflex the foot, lost extension of proximal phalanges of the toes, lost abduction of the foot, weakened adduction, or anesthesia that covers the entire dorsum of the foot and toes.  Application of the DC 8521 rating criteria to the objective evidence of symptoms documented in the record reveals, at most, severe symptoms of peripheral neuropathy based on the totality of the evidence for this period.  The September 2013 private nerve conduction study found significantly reduced epidermal nerve fiber density consistent with small fiber neuropathy for the Veteran's right calf and "significant nerve loss with moderate peripheral neuropathy associated with diabetes."  Yet, the May 2014 VA examination found objective symptoms of only mild, incomplete paralysis of the right sciatic nerve.  The Veteran endorsed increased subjective symptoms at the April 2016 Board hearing, to include decreased cold and heat sensation, a burning sensation when lying down, and a loss of sensation from his foot to his knee when sitting down.  The June 2016 VA examination revealed severe chronic mixed sensorimotor polyneuropathy affecting bilateral lower extremities.  A July 2016 nerve conduction study further confirmed the recent VA examination findings.  A November 2016 DBQ that was completed by the Veteran's private physician noted "no response on recent EMG suggesting complete damage," of the right peroneal nerve.  However, both prior and subsequent examinations did not reveal complete damage of the peroneal nerve.  Instead, VA examination in February 2017 showed severe, incomplete paralysis of the external popliteal, musculocutaneous, and anterior tibial nerves.  The Board finds it significant that the examiners after reviewing the record and examining the Veteran characterized the condition as moderate and also as severe.  Considering these characterizations and the fact that treatment records do not consistently demonstrate objective findings, the Board finds that a rating in excess of 30 percent is not warranted as at no point throughout the period on appeal was the Veteran's right lower extremity shown, at most, to have more nearly approximated symptoms of complete paralysis.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his peripheral neuropathy of the right lower extremity.  To the extent the Veteran contends that the peripheral neuropathy of the right lower extremity is more disabling than the currently assigned rating reflects, the Board notes that the Veteran is able to report symptomatology relating to pain because this requires only personal knowledge as it comes through his senses.  See Layno, 6 Vet. App. at 470.  The Board also acknowledges the Veteran's point of view regarding his statements of worsened symptoms.  His symptoms during this period were objectively found to be severe while his subjective symptoms were also described as severe numbness and tingling with decreased light touch and cold sensation.  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned medical findings.  During this period of the appeal, competent evidence concerning the nature and extent of the Veteran's disability has been provided by private treatment records as well as the VA examiners and each provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability.  Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his peripheral neuropathy of the right lower extremity.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran is diagnosed with peripheral neuropathy of the right lower extremity that is primarily manifested by severe, incomplete paralysis of the external popliteal nerve.  Accordingly, DC 8521 is the most appropriate Code to use.  See Butts v. Brown, 5 Vet. App. 532.  There is no medical or lay evidence of other peripheral neuropathy symptoms that would not result in the pyramiding of other nerve-related Diagnostic Codes.  The Board has considered whether higher ratings are available, but finds that at no time during the pendency of this period of the appeal has the Veteran's peripheral neuropathy disability been shown to result in symptoms that more nearly approximate complete paralysis, to include symptoms of foot drop and slight drooping of the first phalanges of all toes, an inability to dorsiflex the foot, lost extension of proximal phalanges of the toes, lost abduction of the foot, weakened adduction, or anesthesia that covers the entire dorsum of the foot and toes.  Since September 26, 2013, the Veteran's symptoms associated with peripheral neuropathy of the right lower extremity are clearly accounted for in the 30 percent rating pursuant to DC 8521.  Thus, other Diagnostic Codes are not for application.

Based on the foregoing, the Board concludes that since September 26, 2013, the Veteran's symptoms of peripheral neuropathy of the right lower extremity have more nearly approximated the criteria for no more than a 30 percent rating.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of private and VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim.  During the examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2016.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge did not explicitly note the elements that were lacking evidence to support the Veteran's claim.  However, the Veteran demonstrated actual knowledge of this information and presented testimony discussing his symptoms and regarding why he believed a higher rating was warranted.  See Dalton v. Nicholson, 21 Vet. App. 23 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in May 2016.  The Board instructed the AOJ to request updated treatment records from the Veteran, schedule a VA examination, and then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a new rating decision and supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

A rating in excess of 10 percent for peripheral neuropathy of the right lower extremity from January 12, 2010, until May 29, 2012, is denied.

A rating of 20 percent, and no higher, for peripheral neuropathy of the right lower extremity from May 30, 2012, until September 25, 2013, is granted.

A rating in excess of 30 percent for peripheral neuropathy of the right lower extremity since September 26, 2013, is denied.


REMAND

Unfortunately, the Veteran's claim for entitlement to a total disability rating based on individual unemployability must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a). 

In this case, the Veteran's service-connected disabilities consist of his peripheral neuropathy of the right lower extremity (rated in stages as 10 percent from January 12, 2010, until May 29, 2012; 20 percent from May 30, 2012, until September 25, 2013, and; 30 percent since September 26, 2013).  The Veteran is also rated in stages for peripheral neuropathy of the left lower extremity (10 percent from January 12, 2010, until November 14, 2011, and 20 percent thereafter).  In addition, the Veteran is service-connected for diabetes (20 percent, effective January 12, 2010) and cataracts (zero percent from January 12, 2010, and 10 percent since November 19, 2013).  He also receives non-compensable ratings for post-operative pilonidal cystectomy, and erectile dysfunction.  His combined rating, including the bilateral factor is 40 percent from January 12, 2010; 50 percent from November 15, 2011, and; 60 percent from May 30, 2012.  Accordingly, he does not currently meet the schedular criteria of 38 C.F.R. § 4.16(a).  Although the Veteran does not meet the rating requirements for consideration of TDIU on a schedular basis under 38 C.F.R. § 4.16(a), TDIU may be granted alternatively on an extra-schedular basis under § 4.16(b) if it is established that the Veteran is indeed unemployable on account of his service-connected disabilities.

The Board recognizes that the Veteran, and the record, refers to the impact of the service-connected disabilities on his functioning and employment.  Specifically, VA examinations of record indicate that the Veteran is not able to work due to the severity of his peripheral neuropathy and diabetic symptoms.  The February 2013 examiner found that the Veteran's peripheral neuropathy affected his ability to work due to difficulty with prolonged walking and standing.  The private physician that filled-out the November 2016 DBQ also reported that the Veteran is unable to perform any and all job functions due to the severity of his peripheral neuropathy symptoms.  The February 2017 VA examiner commented that the Veteran is unable to perform any and all job functions due to polyneuropathy.  

Based on the foregoing, the evidence suggests that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See 38 C.F.R. §§ 4.16(b).  The Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, and must refer the matter to the Director of Compensation Service for the initial adjudication.  See 38 C.F.R. § 4.16(b) (2016); Barringer v. Peake, 22 Vet. App. 242 (2008).  Thus, in the present case, referral to the Director of Compensation Service, for consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b) is warranted in this case.

Accordingly, this issue is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After conducting any development that is deemed warranted, refer the issue of entitlement to extraschedular TDIU to the Director of Compensation Service for adjudication pursuant to 38 C.F.R. § 4.16(b).  Prior to submission of the claim to the Director of Compensation Service, prepare a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of entitlement to TDIU.  Submit that statement, along with the Veteran's claims file to the Director of VA's Compensation Service.  

2.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


